Notice of Allowance

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
	Claims 27-41 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Broida (US 4406659 A).  
    PNG
    media_image1.png
    554
    701
    media_image1.png
    Greyscale
 	 	As to independent claim 27, Broida discloses an ostomy pouching system (Abstract, and as claimed below), comprising: 	a baseplate (14) (base plate or flange (14)) Fig.1-2 Col.2,ll.58-61 comprising:  		a first seal (15) (adhesive coating (15)) Fig.1-2 Col.3,ll.60-61;  		which is: 			is circumferentially attached to a proximal surface of the baseplate 14 Fig.2; 			is adapted to be securely placed on the skin about the perimeter of tissue defining a stoma incised into a body of a patient; and forms a first airtight or watertight seal between the skin and the baseplate Col.3,ll.48-49; Col.2,ll.56-61; 	an ostomy reservoir (10) (bag (10)) Fig.1-2 Col.2,ll.59 forming a sealed space within which discharge from the stoma can be received and securely held Col.2,ll.56-59; Col.13,ll.1-23; and
	a flex layer (gasket (32)/ absorptive/adhesive flakes (37) comprising: a second seal circumferentially: attached to a distal surface of the baseplate (14) and continuous with a periphery of the stoma opening of the ostomy reservoir (10) when attached thereto; forms a second airtight or watertight seal between the baseplate (14) and the periphery of the stoma opening of the ostomy reservoir (10); wherein the flex layer (32/37) is deformable in a manner such that at least one portion of the flex layer can transmute the magnitude of a force applied to the flex layer and can redirect the force in at least one direction (where at least one layer of the gasket (32) Fig.1-2 Col.3,ll.19-20 comprises adhesive/absorption flakes (37) Fig.1 Col.3,ll.37 forming an adhesive watertight seal with phase change material provided in absorption flakes (37) as superabsorbing organic polymers as flexible and having watertight seal Fig.2 Col.3,ll.1-46). 
 	However, as to independent claim 27, Broida fails to teach or fairly suggest wherein: 	the flex layer is resilient and deformable and not adhesive; and comprises a plurality of strands with both variable elasticity and lengths that are resiliently and elastically malleable ; and  	wherein external forces [of the non-adhesive flex layer comprising plurality of strands with both variable elasticity and lengths] acting upon at least one of the skin, the tissue, the stoma, the baseplate, and the ostomy reservoir are at least one of mitigated, transmuted, and isolated, by the flex layer, such that the first seal maintains the first airtight or watertight seal between the baseplate and the skin; and the second seal maintains the second airtight or watertight seal between the baseplate and the periphery of the stoma opening of the ostomy reservoir, which first or second airtight or watertight seal is maintained beyond an external force that does not maintain: a third airtight or watertight seal between the baseplate and the skin; or a fourth airtight or watertight seal between the baseplate and the periphery of the stoma opening of the ostomy reservoir, when the plurality of strands are not present in the flex layer.
	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the flex layer of Broida to provide the above combination of being non-adhesive and having a plurality of strands with both variable elasticity and lengths.  One of skill would not have been motivated to modify the teachings of Broida to provide the above combination elements and arrangement, where Broida fails to teach or fairly suggest providing these elements, and teaches away from doing so, and thus not providing any motivation to do so.  Thus Broida fails to teach or fairly suggest this combination, as presented above.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781